Citation Nr: 1606239	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to May 14, 2012 for degenerative changes of L5-S1 with spondylosis of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from July 1974 to July 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board issued a decision in December 2014 that, in pertinent part, denied the Veteran a rating in excess of 20 percent prior to May 14, 2012 for his service-connected degenerative changes of L5-S1 with spondylosis of the lumbar spine and denied entitlement to a TDIU.  It also denied him a rating higher than 40 percent for the lumbar spine condition since May 14, 2012 and denied him higher ratings for his posttraumatic stress disorder (PTSD).  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision with respect to his rating for the lumbar spine condition prior to May 14, 2012 and his claim for a TDIU and remand these issues for readjudication in compliance with directives specified.  The Court granted the JMR and the issues have returned to the Board.

The Board further notes that the JMR directed that the Veteran be provided a Board hearing pursuant to a January 2006 request on a VA Form 9 Substantive Appeal.  As this request had occurred now over ten years ago and the Veteran had submitted a more recent Form 9 that indicated he did not seek a hearing, the Board contacted the Veteran to provide clarification on this matter.  In January 2016, the Veteran submitted a response which indicated that he no longer sought a hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found that the Veteran's claim for a higher rating for his lumbar spine conditions had been on appeal since at least March 16, 2005.  The Veteran was denied a higher rating in a July 2005 rating decision.  He eventually filed a timely appeal regarding this decision.  The RO ultimately granted him a higher 20 percent rating in a June 2007 rating decision, in which it stated that "[t]his is considered to be a complete grant of benefits as sought by your appeal...[t]herefore, no further appellate action will be taken and your appeal is withdrawn."  This statement was erroneous, as a claim remains in controversy where less than the maximum available benefit is warded.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Thus, the Court determined that the claim remained in appellate status since that time.  The Court then directed the Board to adjudicate the claim for a rating in excess of 20 percent for his lumbar spine condition for the full period between March 16, 2005 and May 14, 2012.  

The Board concludes that a retrospective medical opinion is needed to address the severity of the Veteran's lumbar spine condition. Specifically, the Board finds that this opinion should address the severity of the spine from June 18, 2007 and May 14, 2012-the dates of his last two VA examinations.  In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion' to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period."  Upon remand, the examination should attempt to address the severity of the lumbar spine condition during this time period, including the presence and extent of any associated neurological abnormalities. 

As this lower back claim has a direct bearing on the Veteran's claim for a TDIU, it is "inextricably intertwined" and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a qualified VA physician to retrospectively address the severity of the Veteran's service-connected degenerative changes of L5-S1 with spondylosis of the lumbar spine from June 18, 2007 and May 14, 2012.  The claims folder should be made available to the examiner for review and he/she should indicate such review occurred. 

The examiner should consider all relevant VA and private treatment records for the Veteran stemming from this period.  To the extent possible, the examiner is asked to address the degree of limitation of motion his thoracolumbar spine exhibited during this period, and whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, or pain.  The examiner should review all VA examinations of record to provide context and possibly compare to other medical evidence from this time period.  

The examiner should, to the extent possible, express an opinion as to whether the Veteran experienced additional limits of functional ability, to include on repeated use or flare-ups due to pain, weakened movement, incoordination or excess fatigability during the time period under review. The examiner should fully describe the severity of such functional limitation, if any, and should indicate whether such functional limitation resulted in additional degrees of limited motion, if possible.

The examiner should provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and WITHOUT consideration of his age or nonservice-connected disabilities. The Veteran is service-connected for the following: PTSD, degenerative arthritic changes of the lumbar spine with spondylosis, radiculopathy of the left lower extremity, and a laminectomy scar. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks as to why such is the case. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

2. Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. Consideration must be given to all relevant evidence that has not yet been considered by a rating decision or SOC since March 16, 2005; such consideration must be noted in any adjudicative decision rendered.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his attorney an appropriate period of time to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




